A PROFESSIONAL CORPORATION 3 Triad Center Suite 500 Salt Lake City, Utah 84180 T: (801) 532-7080 F: (801) 596-1508 www.strongandhanni.com GLENN C. HANNI, P.C. HENRY E. HEATH PHILIP R. FISHLER ROGER H. BULLOCK R. SCOTT WILLIAMS SCOTT R. JENKINS PAUL M. BELNAP STUART H. SCHULTZ BRIAN C. JOHNSON 2 PAUL W. HESS STEPHEN J. TRAYNER STANFORD P. FITTS 7 BRADLEY W. BOWEN PETER H. CHRISTENSEN 5 ROBERT L. JANICKI H. BURT RINGWOOD CATHERINE M. LARSON KRISTIN A. VANORMAN PETER H. BARLOW GRADEN P. JACKSON 3 H. SCOTT JACOBSON MICHAEL J. MILLER 6 ANDREW D. WRIGHT MICHAEL L. FORD 4 BYRON G. MARTIN BENJAMIN P. THOMAS SUZETTE H. GOUCHER JACOB C. BRIEM1 LANCE H. LOCKE A. JOSEPH SANO JAMES C. THOMPSON PETER J. BAXTER JENNIFER R. CARRIZAL LORI A. JACKSON BRYANT J. McCONKIE WILLIAM B. INGRAM JEREMY G. KNIGHT RYAN P. ATKINSON JARED T. HALES JEFFERY J. OWENS ANDREW B. McDANIEL SADÉ A. TURNER AREK E. BUTLER PAUL W. JONES 1 ALSO MEMBER ARIZONA BAR 2 ALSO MEMBER CALIFORNIA BAR 3 ALSO MEMBER COLORADO BAR 4 ALSO MEMBER DISTRICT OF COLUMBIA BAR 5 ALSO MEMBER OREGON BAR 6 ALSO MEMBER WASHINGTON BAR 7 ALSO MEMBER WYOMING BAR ESTABLISHED 1888 GORDON R. STRONG (1909-1969) April 20, United States Securities and Exchange Commission ATTN:John Cannarella 100 F
